Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Page 1 of 9

Exhibit 12
Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Page 2 of 9
Wyoming Secretary of State |
. Herschler Building East, Suite 101

WY Secretary of State
122 W 25th Street FILED: 08/11/2021 04:08 PM
Cheyenne, WY 82002-0020 Global Amendment ID: 33727

Ph. 307.777.7311

Email: Business@wyo.gov

SSS SSS SSS SSS SS SS

 

Statement of Resignation of Registered Agent

1. [__]This change affects every entity that I represent.
OR

[-¥V_]This change affects only the entities on the attached list.
(If attaching a list of business entities do not list more than 25 entities per filing. )

 

2. I, |CT Corporation System , hereby resign my agency appointment as the
registered agent for the entities listed on the attached list.

 

 

 

 

 

 

3. [hereby certify that notice of my resignation was sent on 06/21/2021 to an officer or controlling
(Date — mm/dd/yyyy)
member of the business entities to its last known address thirty (30) days prior to the filing of this statement with the

Wyoming Secretary of State.

 

4. The resignation is effective immediately upon filing of this statement with the Wyoming Secretary of State.

5. If the registered office address is currently on file as the mailing and/or principal office address, a separate notice
must be provided to change the mailing and/or principal office address to the last known address.

, G A My
Signature: [Wow [Lm Date:|08/06/2021 KL Jecveo

(Shall be executed by a person authorized by the registered agent.) (mm/dd/yyyy) (?/

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=| BUG N
Print Name: Marie Hauer Contact Person: Marie Hauer . y
Title: |Assistant Secretary Daytime Phone Number: 212-894-8504
Email-|arie.hauer@wolterskluwer.com
(This is a required field. Email provided will receive filing evidence)
*May provide multiple email addresses.
Checklist
[__] Filing fee of $5.00 for each affected entity. (Example. if the registered agent resigns jrom seven (7) business entities,
the filing fee is $35.)

 

| Processing time is up to 15 business days following the date of receipt in our office.
Please mail with payment to the address at the top of this form. This form cannot be accepted via email.
Please review the form prior to submission. The Secretary of State’s Office is unable to process incomplete forms.

 

 

 

 

 

 

RAResignation — Revised June 2021
Wh Wi 1:21-WyaaigesetretarpotStatent 44-12 Filed 09/0 ForOfflee, bse2Qmlyo

2020 Carey Avenue WY Secretary of State
~ Suite 700 FILED: Aug 2 2019 2:39PM
Cheyenne, WY 82002-0020 Original ID: 2019-000868971
Secretary of State Ph. 307-777-7311

 

Profit Corporation
Articles of Incorporation

I. The name of the corporation is:
Smart Retail, Inc.

ll. The name and physical address of the registered agent of the corporation is:

C T Corporation System
1908 Thomes Ave
Cheyenne, WY 82001

Ill. The mailing address of the corporation is:
222 Severn Avenue
Building 14
Suite 200
Annapolis, MD 21403

IV. The principal office address of the corporation is:
222 Severn Avenue
Building 14
Suite 200
Annapolis, MD 21403

V. The number, par value, and class of shares the corporation will have the authority to issue are:
Number of Common Shares: 1,000 Common Par Value: $0.0000
Number of Preferred Shares: 0 Preferred Par Value: $0.0000

VI. The name and address of each incorporator is as follows:
John White
222 Severn Avenue, Building 14, Suite 200, Annapolis, Maryland 21403

 

Signature: Ryan Beard Date: 08/02/2019
Print Name: Ryan Beard

Title: Attorney

Email: beard@kaganstern.com

Daytime Phone #: (410) 216-7900

Page 1 of 4
2020 Carey Avenue

Suite 700

Cheyenne, WY 82002-0020

Secretary of State Ph. 307-777-7311

We »Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Pwgyemikg Secretary of State

 

| am the person whose signature appears on the filing; that | am authorized to file these documents on behalf of the
business entity to which they pertain; and that the information | am submitting is true and correct to the best of my
knowledge.

| am filing in accordance with the provisions of the Wyoming Business Corporation Act, (W.S. 17-16-101 through 17-
16-1804) and Registered Offices and Agents Act (W.S. 17-28-101 through 17-28-111).

| understand that the information submitted electronically by me will be used to generate Articles of Incorporation that
will be filed with the Wyoming Secretary of State.

| intend and agree that the electronic submission of the information set forth herein constitutes my signature for this
filing.

| have conducted the appropriate name searches to ensure compliance with W.S. 17-16-401.
| affirm, under penalty of perjury, that | have received actual, express permission from each of the following
incorporators to add them to this business filing: John White

Notice Regarding False Filings: Filing a false document could result in criminal penalty and
prosecution pursuant to W.S. 6-5-308.

 

W.S. 6-5-308. Penalty for filing false document.

(a) A person commits a felony punishable by imprisonment for not more than two (2) years, a fine
of not more than two thousand dollars ($2,000.00), or both, if he files with the secretary of state
and willfully or knowingly:

(i) Falsifies, conceals or covers up by any trick, scheme or device a material fact;
(ii) Makes any materially false, fictitious or fraudulent statement or representation; or

(iii) Makes or uses any false writing or document knowing the same to contain any materially
false, fictitious or fraudulent statement or entry.

 

 

 

| acknowledge having read W.S. 6-5-308.

Filer is: An Individual L] An Organization

Filer Information:
By submitting this form | agree and accept this electronic filing as legal submission of my Articles of
Incorporation.

 

Signature: Ryan Beard Date: 08/02/2019
Print Name: Ryan Beard

Title: Attorney

Email: beard@kaganstern.com

Daytime Phone #: (410) 216-7900

Page 2 of 4
Wh » Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Fagéniine Secretary of State

NY 2020 Carey Avenue
. Suite 700
Cheyenne, WY 82002-0020

Secretary of State Ph. 307-777-7311

 

Consent to Appointment by Registered Agent

C T Corporation System, whose registered office is located at 1908 Thomes Ave,
Cheyenne, WY 82001, voluntarily consented to serve as the registered agent for Smart Retail, Inc.
and has certified they are in compliance with the requirements of W.S. 17-28-101 through W.S. 17-
28-111.

| have obtained a signed and dated statement by the registered agent in which they
voluntarily consent to appointment for this entity.

 

Signature: Ryan Beard Date: 08/02/2019
Print Name: Ryan Beard

Title: Attorney

Email: beard@kaganstern.com

Daytime Phone #: (410) 216-7900

Page 3 of 4
 

 

Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Page 6 of 9

STATE OF WYOMING
Office of the Secretary of State

|, EDWARD A. BUCHANAN, Secretary of State of the State of Wyoming, do hereby certify
that the filing requirements for the issuance of this certificate have been fulfilled.

CERTIFICATE OF INCORPORATION

Smart Retail, Inc.

| have affixed hereto the Great Seal of the State of Wyoming and duly executed this official
certificate at Cheyenne, Wyoming on this 2nd day of August, 2019 at 2:39 PM.

Ne

Remainder intentionally left blank.

Secretary of State

Filed Online By:

 

Ryan Beard

Filed Date: 08/02/2019

on 08/02/2019

 

Page 4 of 4

 
Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Page 7 of 9

Business Center Online Services Search

RETURN TO YOUR SEARCH FILE YOUR ANNUAL REPORT FILE YOUR REINSTATEMENT

DETAIL

 

1 “< D atadl -
Smart Retail, Inc.

 

This detail reflects the current data for the filing in the system. Print
Name
Smart Retail, Inc.
Filing ID Status Fictitious Name

2019-000868971
Type

Profit Corporation - Domestic

Standing - Tax
Delinquent
Standing - RA
Delinquent
Standing - Other

Good

Principal Office

222 Severn Avenue
Building 14

Suite 200

Annapolis, MD 21403
USA

Additional Details

Registered Agent:

No Agent

No Office

Laramie County WY

Inactive - Administratively Dissolved (Tax)

Sub Status
Current
Initial Filing

08/02/2019

Inactive Date
10/09/2020
Term of Duration
Perpetual
Formed In

Wyoming

Mailing Address

222 Severn Avenue
Building 14

Suite 200

Annapolis, MD 21403
USA

Latest AR/Year
AR Exempt

License Tax Paid

Common Shares
1,000

Common Par Value

Preferred Shares

0

Preferred Par Value

 
 

Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Page 8 of 9

History
RA Resignation - 2021-003297959 Date: 08/11/2021
Dissolution / Revocation - Tax - 2020-003032566 Date: 10/09/2020

Filing Status Changed From: Active To: Inactive - Administratively Dissolved (Tax)
Inactive Date Changed From: No Value To: 10/09/2020

Delinquency Notice - Tax - 2020-002904928 Date: 08/02/2020
Initial Filing - See Filing ID Date: 08/02/2019
Public Notes
No Public Notes Found...
Parties
John White (Incorporator) Organization:

Address: 222 Severn Avenue, Building 14, Suite 200, Annapolis, Maryland 21403

 

 
Case 1:21-cv-00309-ELH Document 44-12 Filed 09/07/21 Page 9 of 9

STATE OF WYOMING * SECRETARY OF STATE
EDWARD A. BUCHANAN

BUSINESS DIVISION
Herschler Bldg East, Ste.100 & 101, Cheyenne, WY 82002-0020
Phone 307-777-7311
Website: https://sos.wyo.gov - Email: business@wyo.gov

Global Amendment Summary

Global Amendment ID: 33727
Amendment Type: RA Resignation
Amendment Date: 08/11/2021 4:08 PM
Copy To Mailing: N
Copy To Principal: N
Affected Entities: 2

 

Agent Name: C T Corporation System

Address: 1908 Thomes Ave
Cheyenne, WY 82001

 

Field Name Changed From Changed To
Registered Agent # 0162225 0000000
Registered Agent Email cls-reps- No Value
wyoming@wolterskluwer.com
Registered Agent Organization Name C T Corporation System No Agent
Registered Agent Phone (307) 459-6122 No Value
Registered Agent Phone2 (302) 777-0221 No Value
Registered Agent Physical Address 1 1908 Thomes Ave No Office
Registered Agent Physical City Cheyenne No Value
Registered Agent Physical County Laramie No Value
Registered Agent Physical Postal Code 82001 No Value

 

Page 1 of 1 on 8/11/2021 4:09:54 PM
